Case 3:19-cv-00438-LRH-CLB Document 25 Filed 12/13/19 Page 1 of 13

—_—

ROBERT W. FREEMAN

Nevada Bar No. 3062
Robert.Freeman@lewisbrisbois.com
PRISCILLA L. O’BRIANT

Nevada Bar No. 010171
Priscilla.OBriant@lewisbrisbois.com
MAYRA SALINAS-MENJIVAR

Nevada Bar No.014607
Mayra.Salinas-Menjivar@lewisbrisbois.com
LEWIS BRISBOIS BISGAARD & SMITH LLP
6385 S. Rainbow Boulevard, Suite 600

Las Vegas, Nevada 89118

702.893.3383

FAX: 702.893.3789

Attorneys for Defendants USAA Casualty
Insurance Company and United Services
Automobile Association

Co Ce NAN BD HT > WO NY

—
oO

UNITED STATES DISTRICT COURT

—
peek,

DISTRICT OF NEVADA, NORTHERN DIVISION

—
Ne

ka

_
Ow

RYAN E. UHLMEYER, an Individual, CASE NO. 3:19-cv-00438-LRH-CLB

—
_

Plaintiff, STIPULATED CONFIDENTIALITY
AGREEMENT AND PROTECTIVE
Vs. ORDER

—
Nn mM

USAA CASUALTY INSURANCE
COMPANY, a Texas Corporation; UNITED
SERVICES AUTOMOBILE ASSOCIATION,
an Unincorporated Association; DOES I-
XXX, and ABC CORPORATIONS A-Z,
inclusive,

vn = = =
oclUC lCOmlmUmUCOOUCUCOCMSS

Defendants.

 

 

N
—

N
No

In order to protect the confidentiality of certain information obtained by the parties herein,

N
Ge

Plaintiff RYAN E. UHLMEYER, and Defendants USAA CASUALTY INSURANCE COMPANY
(SUSAA CIC”) and UNITED SERVICES AUTOMOBILE ASSOCIATION (“USAA”)!

Vn oN
OO &

 

N
nN

! United Services Automobile Association (“USAA”) is not a proper party to this litigation as it
did not issue either of the insurance policies at issue in this case. To that end, USAA has filed a
Motion to Dismiss [ECF No. 6], currently pending with the Court. In participating in this
Protective Order, USAA does not waive or abandon its position that it is an improper party to this
(footnote continued)

yp NN
“ao ms

LEWIS
BRISBOIS
BISGAARD
& SMITH LIP 4837-3375-9918.1

ATTORNEYS AT LAW

 

 

 
LEWIS
BRISBOIS
BISGAARD
& SMITH LIP

ATTORNEYS AT LAW

So Oo TN BD A ke HH NY =

ew NY ON ONCUNlUNOUDNEOUDN CUNEO lS SU HSE Sl Sl eS lll
eo TA un &® B&B NY & OFS 6 Bs DA FF WD NH KF S&S

 

 

Case 3:19-cv-00438-LRH-CLB Document 25 Filed 12/13/19 Page 2 of 13

(collectively, Defendants”), hereby enter the following Stipulated Confidentiality Agreement and
Protective Order (“Protective Order”):

1. This Stipulated Confidentiality Agreement and Protective Order (“Protective
Order”) shall govern the use and treatment of information, documents, testimony or other tangible
things produced in this action by any party hereto, as well as discovery and document production
from third parties, in the above-referenced action. The nature of this Protective Order is to protect
defendants USAA CIC and USAA’s respective member and business interests in its own
intellectual property, information, and processes. The insurance, banking, and investment
industries are highly competitive markets, and disclosure of Defendants’ trade secrets, confidential
or proprietary information could cause irreparable and significant harm to the Defendants and their
members. This Protective Order is intended to prevent this foreseeable harm and any related
unforeseeable harm.

2. As used in this Protective Order, the terms “Party” or “Parties” shall include the
Plaintiff Ryan E. Uhlmeyer and the Defendants USAA and USAA CIC, an each of their
employees, agents, representatives, and attorneys (including both outside counsel and inside
counsel).

3. As used in this Protective Order, the term “Person(s)” shall include any “Party” or
non-party to this action, whether an individual, corporation, partnership, company, unincorporated
association, governmental agency, or other business or governmental entity.

4, As used in this Protective Order, the term “Confidential Material” or “Confidential
Document” shall refer to any and all documents or other materials produced in response to
Requests for Production of Documents as well as any confidential or proprietary documents, data,

or any information or documents provided in response to other written discovery requests,

 

litigation and all causes of action brought against it should be dismissed. USAA also does not
waive its right to object to discovery request, interrogatories, depositions, or any other discovery
conducted by Plaintiff. USAA will remain a party to this Protective Order and will continue as
such throughout this litigation until such time that all claims asserted against it in this litigation are
resolved. USAA’s rights and protections under this Protective Order, however, shall survive the
termination of claims brought against it in this litigation.

4837-3375-9918.1 2

 
LEWIS
BRISBOIS
BISGAARD

ATTORNEYS AT LAW

Co Oe STN BoD RW eke HD Ye

Ny MN ONO OUNOUNOUNOUN ODN O KS SES SE ESE ESE SO ESS
oo TAO A fk ke Ne OoOOOlUOMULUGNOONCOCUCUMRLUMGULULDN UK CO

 

 

Case 3:19-cv-00438-LRH-CLB Document 25 Filed 12/13/19 Page 3 of 13

interrogatory answers or deposition testimony, that contains: (1) information which any party or
non-party believes in good faith to be a trade secret, proprietary information or confidential
research, development, commercial, or other proprietary business information within the meaning
of Fed. R. Civ. P. 26(c)(1)(G); and (2) documents and/or testimony that may reveal confidential,
proprietary, personal, or commercially sensitive information. Such Confidential Material may be
contained in any written, printed, recorded, or graphic matter of any kind and shall retain its
confidential designation regardless of the medium on which it is produced, reproduced, or stored.
Confidential Material includes all documents or information derived from Confidential Material,
including excerpts, copies or summaries of Confidential Material. Any party or non-party may
designate as Confidential Material (including interrogatory answers) any information or document
or other items with a watermark or legend as indicated in paragraphs 8 or 9 below.

5. As used in this Protective Order, the term “Discovering Party” shall mean the Party
who has requested the production of documents, information, testimony or other material
designated as Confidential Material under this Protective Order.

6. As used in this Protective Order, the term “Producing Party” shall mean the Party
who has produced documents designated as Confidential Material under this Protective Order.

7. It is the purpose of this Protective Order that Defendants will be provided reasonable
assurance that:

(a) The documents produced by the Defendants, whether jointly or individually,
will be used solely and exclusively for the purpose of this specific litigation only and for no other
purpose;

(b) The documents produce by the Defendants, whether jointly or individually,
will not be used for commercial purposes, including but without limitation, any business,
competitive or educational purpose;

(c) The documents produced by the Defendants, whether jointly or individually,
will not be used for any non-litigation purposes; and

(d) Such information shall not be disclosed or disseminated to any person,

organization, business, governmental body or administrative agency unless ordered by the Court.

4837-3375-9918.1 3

 
LEWIS
BRISBOIS
BISGAARD
& SMI LIP

ATTORNEYS AT LAW

Co fe TDN BW nN ke WWD Ne

wey rR NY NO NH N VN KY NR F-*& FF FeO FeO Ere EEUU UME
eo 1D A an & WO YN = CO OBO BN HDHD oe F&F WO Ne KF S&S

 

 

Case 3:19-cv-00438-LRH-CLB Document 25 Filed 12/13/19 Page 4 of 13

Defendants are relying on this Protective Order, and would not have produced the
documents and information otherwise. Defendants’ production under this Protective Order does
not admit or concede the documents or information are relevant or admissible in this litigation.

8. Any party or non-party may designate information contained in a document as
Confidential Material, the designating party shall mark each page of the document with the word
“CONFIDENTIAL” and identify such Confidential Material at the time of production.
Confidential Information may be used in the course of depositions in accordance with this
Protective Order. Where a document or response consists of more than one page, the first page and
each page on which Confidential Material appears shall be so designated.

9. Defendants may designate any information, document, testimony or other tangible
thing disclosed during a deposition, in response to written discovery, or otherwise in connection
with this litigation as Confidential Material by so indicating in said response, or on the record at the
deposition and requesting the preparation of a separate transcript of such material. Documents
may be designated Confidential Material by affixing the legend “CONFIDENTIAL” to each item
or document page. Deposition testimony and/or exhibits may be designated Confidential Material
either by: (a) stating on the record of the deposition that such deposition, or portion thereof, or
exhibit is confidential; or (b) stating in writing served upon counsel of record within thirty (30)
days after receipt of the deposition transcript and exhibits that such deposition, or portion thereof,
or exhibit is confidential. Transcripts and exhibits from any deposition or hearing shall be
temporarily designated as Confidential Material and be treated as subject to the terms of this
Protective Order, until counsel for Defendants notifies all other parties of the pages of the
transcripts or exhibits which shall remain designated as Confidential Material. If no designation is
made within thirty (30) days, the entire transcript and all exhibits will be deemed not confidential.
Any other party may object to such proposal, in writing or on the record. Upon such objection, the
parties shall follow the procedures described in paragraph 10 below. After any designation made
according to the procedure set forth in this paragraph, the designated documents or information
shall be treated according to the Confidential designation until the matter is resolved according to

the procedures described in paragraph 10 below, and counsel for all parties shall be responsible for

4837-3375-9918.1 4

 
LEWIS
BRISBOIS
BISGAARD

ATTORNEYS AT LAW

SoS fe NTN BD UH eke HW NO

NY NY NY WN NH NO VB NO NO re RR RE EE eS Sle
co tT FO th Ok OleRelUeNlmSlUlUCODOlUlUlCUCOClUleOUCUCUMUGNODN a Ol NDR CO

 

 

Case 3:19-cv-00438-LRH-CLB Document 25 Filed 12/13/19 Page 5 of 13

making all previously unmarked copies of the designated material in their possession or control
with the specified designation.

10. Except with the prior written consent of other parties, or upon prior order of this
Court obtained upon notice to opposing counsel, Confidential Material may only be copied,
disclosed, discussed, or inspected, in whole or in part, only for the purposes of this litigation only
by the following persons and shall not be disclosed to any person other than:

(a) counsel of record for the respective parties to this litigation, in-house counsel
and co-counsel retained for this litigation;

(b) personnel who are directly employed or contracted by the attorneys in (a)
above or their respective firms and who are assisting the attorneys working on this action;

(c) any officer or employee of a party, to the extent deemed necessary by
Counsel for the prosecution or defense of this litigation;

(d) consultants or expert witnesses retained for the prosecution or defense of this
litigation, provided that each such person is provided with a copy of this Protective Order and shall
agree in writing to be bound thereto by executing a copy of the Acknowledgement annexed to this
Order as Exhibit “A” (which shall be retained by counsel to the party so disclosing the Confidential
Material and made available for inspection by opposing counsel during the pendency or after the
termination of the action only upon good cause shown and upon order of the Court) before being
shown or given any Confidential Material;

(e) any authors or recipients of the Confidential Material;

(f) any person who is expected to testify as a witness either at a deposition or
court proceeding in this action for the purpose of assisting in his/her preparation therefore, and any
other person to whom the dissemination of the document is deemed necessary by any party in
preparation for trial (other than persons described in paragraph 4(e)). A witness shall be provided
with a copy of this Protective Order to review and shall sign the Acknowledgement annexed hereto
before being shown or given access to Confidential Material. Confidential Material may be
disclosed to a witness who will not sign the Acknowledgement only in a deposition at which the

party who designated the Confidential Material is represented or has been given notice that

4837-3375-9918.1 5

 
LEWIS
BRISBOIS
BISGAARD

ATTORNEYS AT LAW

So m8 NTN BD Arn eke WOW Yh =

ry NR NY NR NY NY N VN VN §-* FY FF Fe Fe FH OU ESElOOUTeSlULSU
ao aT AO nM ek eH NOS hc OlUlUOlUlUlUlUOMUNSOUONUCUCUOlCUMURlUMUWeOUDNEPOlUDR CO

 

 

Case 3:19-cv-00438-LRH-CLB Document 25 Filed 12/13/19 Page 6 of 13

Confidential Material shall be designated “Confidential” pursuant to paragraph 2 above. Witnesses
shown Confidential Material shall not be allowed to retain copies in any form; and

(g) the United States District Court for the Unofficial Northern District of
Nevada (the “Court”), Court personnel, including court reporters engaged in such proceedings as
are necessarily incidental to the preparation or trial of this lawsuit;

(h) any mediator or arbitrator selected with the consent of all parties or by the
Court.

11. Any persons receiving Confidential Material shall not reveal or discuss such
information to or with any person who is not entitled to receive such information, except as set
forth herein.

12. Any designating party may elect to designate certain Confidential Material of a
highly confidential and/or proprietary nature as “HIGHLY CONFIDENTIAL-ATTORNEYS
EYES ONLY” (hereinafter “Attorney’s Eyes Only Material”), in the manner described in
paragraphs 8 and 9 above. Attorney’s Eyes Only Material, and the information contained therein,
may be disclosed to only those persons described in subparagraphs 10(a), (d), and (g)-(h) above,
and shall not be disclosed to a party, or to an officer, director or employee of a party, unless
otherwise agreed or ordered. If disclosure of Attorney’s Eyes Only Material is made pursuant to
this paragraph, all other provisions in this order with respect to confidentiality shall also apply. Ifa
party objects to materials designated “Highly Confidential-Attorneys & Experts Only,” the
objecting party may follow the procedure set forth in paragraph 16 herein to remove such
designation.

13. Prior to filing any document identified as Confidential Material, the party that
intends to file with the Court pleadings or other papers containing or referring to Confidential
Material shall notify the designating party at least ten (10) days prior to filing the designated
document. The designating party will then make a good faith determination whether the
document(s) meet the standard for sealing as set forth in the Ninth Circuit’s directives in Kamakana
v. City and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006). To the extent the designating party

does not believe the relevant standard for sealing can be met, it shall indicate that the document

4837-3375-9918, 1 6

 
LEWIS
BRISBOIS
BISGAARD

ATTORNEYS AT LAW

Co fe TN BD HW he WD YO

Ry NR NY NR KY NY N VN VN -|- FX FF F&F EO ESElOOUSlUDDUE
Co 2A A un & WO NH == CS 46 Bx HD no F&F WD NY KF CS

 

 

Case 3:19-cv-00438-LRH-CLB Document 25 Filed 12/13/19 Page 7 of 13

may be filed publicly no later than seven (7) days after receiving notice of the intended filing. To
the extent the designating party believes the relevant standard for sealing can be met, it shall
provide a declaration supporting that assertion no later than seven (7) days after receiving notice of
the intended filing. The filing party shall take all reasonable steps to file documents as
“Confidential” under seal and attach the declaration of the designating party to its motion to seal
the designated material. If the designating party fails to provide such a declaration in support of the
motion to seal, the filing party shall file a motion to seal so indicating and the Court may order the
document filed in the public record.

In the event of an emergency motion, the above procedures shall not apply. Instead, the
movant shall file a motion to seal and the designating party shall file a declaration in support of that
motion to seal within three (3) days of its filing. If the designating party fails to timely file such a
declaration, the Court may order the document filed in the public record.

14. Any party filing Confidential Material or motions to seal shall comply with this
Protective Order and LR 10-5.

15. A party may designate as Confidential Material documents or discovery materials
produced by a non-party by providing written notice to all parties of the relevant document
numbers or other identification within thirty (30) days after receiving such documents or discovery
materials. Any party or non-party may voluntarily disclose to others without restriction any
information designated by that party or non-party as Confidential Material, although a document
may lose its protected status if it is made public.

16. If any Party disagrees with the designation of materials marked “Confidential” or
“Highly Confidential-Attorneys Eyes Only”, the objecting party shall within five (5) days of receipt
of the materials, provide written notice of the disagreement to the Defendants, requesting a meeting
to confer with counsel for Defendants to resolve the dispute over the designation. If the dispute
over the designation is not resolved informally between the parties, Defendants will file a motion
with the Court to resolve the dispute regarding the “Confidential” or “Highly Confidential-
Attorneys Eyes Only” designation. Defendants will have 30 days from the date in which the parties

meet and confer regarding the dispute over the designation, in which to file a motion with the court

4837-3375-9918.1 7

 
LEWIS
BRISBOIS
BISGAARD
& SMITH UP

ATTORNEYS AT LAW

eo 6 ST BDH en F |] YO =

Ne NY NY NY NY NY KL NV NY *§ F§F®X FS Fe Fe Sehr ESllUh Sh
Co TD AO TK hk OODlUNGlUmSlCOlUlUCOClUODOUMUN CSN NOE ClO

 

 

Case 3:19-cv-00438-LRH-CLB Document 25 Filed 12/13/19 Page 8 of 13

regarding the designation. In any event, unless and until a Court ruling is obtained changing a
designation, or the designating party agrees otherwise in writing, the material involved shall be
treated according to the existing Confidential Material designation.

17. | Notwithstanding any challenge to the designation of material as Confidential
Material, all documents shall be treated as Confidential and shall be subject to the provisions hereof
unless and until one of the following occurs:

(a) the party or non-party claims that the material is Confidential Material
withdraws such designation in writing; or

(b) the party or non-party who claims that the material is Confidential Material
fails to apply to the Court for an order designating the material confidential within the time period
specified in paragraph 10 after receipt of a written challenge to such designation; or

(c) the Court rules the material is not confidential.

18. This Protective Order survives the end of the above-styled litigation. All provisions
of this Protective Order restricting the communication or use of Confidential Material shall
continue to be binding after the conclusion of this action, unless otherwise agreed or ordered.
Upon final settlement or conclusion of this action, a party in the possession of Confidential
Material, other than that which is contained in pleadings, correspondence, and deposition
transcripts (with the exception of exhibits therein), shall either:

(a) return such documents no later than thirty (30) days after the final settlement
or termination of this action to counsel for the party or non-party who provided such information,
or

(b) destroy such documents within the time period upon consent of the
producing party and certify in writing within thirty (30) days that the documents have been
destroyed.

The party in possession of Confidential Material shall return or destroy all Confidential
Material as specified above, including all copies, notes, tapes, papers and any other medium
containing, summarizing, excerpting, or otherwise embodying any Confidential Material. The

party shall be entitled to destroy, rather than return (a) any Confidential Material stored in or by

4837-3375-9918.1 8

 
LEWIS
BRISBOIS

BISGAARD
& SMI LP

ATTORNEYS AT LAW

Co fe NTN BD Ae eh eR ONL

re we NY NKR NY NK NY KN NY F|-* FF FF Fe Fe ESF& OEP EF SS huh
eo tT OO tH ek OUlekRellCUNllUrelUCOCOlCCOClClClCMDMUCUCUCGSN OMEN ee Nl

 

 

Case 3:19-cv-00438-LRH-CLB Document 25 Filed 12/13/19 Page 9 of 13

data processing equipment, and (b) work-product memoranda embodying Confidential Material,
subject to privilege under State Bar rules, and confirm in writing to the producing party its
compliance with this section.

19. The Confidential Material shall not be published or reproduced in any manner on the
internet, blogs, bulletin boards, email, newspapers, magazines, bulletins, or other media available
publicly or privately. Likewise, persons may not verbally share the Confidential Material to any
persons or entities not listed in subsections 10(a)-(h).

20. The parties agree to limit dissemination of any Confidential Material as set forth in
this Protective Order and are materially relying on the representations and covenants contained
herein.

21. Inthe event that Confidential Material is inadvertently produced without designating
such documents or information as “Confidential” or “Highly Confidential-Attorneys Eyes Only”
within the time periods established in this Protective Order, any party or nonparty shall properly
designate such documents or information as “Confidential” or “Highly Confidential-Attorneys
Eyes Only,” and the parties shall be bound by such designations pursuant to the terms of this
Protective Order, but shall not be deemed to be in breach of this Protective Order by reason of any
use or disclosure of such Confidential Material that occurred prior to notification of the correct
designation. Inadvertent production of such documents or information in this case without
designation as “Confidential” or “Highly Confidential-Attorneys Eyes Only” shall not be deemed a
waiver, in whole or in part, of any party’sclaim to confidentiality of such documents or
information, either as to the specific information disclosed or as to any other information relating to
the subject matter of the information disclosed.

22. Confidential Material designated by Defendants shall be used only for the purposes
of prosecuting or defending this action. Under no circumstances shall information or materials
covered by this Protective Order be disclosed to or discussed with anyone other than the individuals
designated in paragraph 10.

23. The terms of this Order do not preclude, limit, restrict, or otherwise apply to the use

of documents at trial.

4837-3375-9918. | 9

 
LEWIS
BRISBOIS
BISGAARD

ATTORNEYS AT LAW

Co fe IN Dn Hn ee WY NS

YY NY NO NY NY N N NY NV F§-* F- F- Fe Fe FSP FP EFeOUleS hE
Oo DT AO aA & |e NY = FS 6b BANA BD a F&F |] NY - &

 

 

Case 3:19-cv-00438-LRH-CLB Document 25 Filed 12/13/19 Page 10 of 13

24. Nothing herein shall be deemed to waive any applicable privilege or work-product
protection, or to affect the ability of a party to seek relief for an inadvertent disclosure of material
protected by privilege or work product protection.

25. If any party receives a subpoena from a nonparty to this Protective Order seeking
production or other disclosure of Confidential Material, it shall refuse to produce any Confidential
Material under the authority of this Protective Order and shall immediately give written notice to
counsel for the designating party, identifying the Confidential Material sought and enclosing a copy
of the subpoena.

26. Any witness or other person, firm or entity from which discovery is sought may be
informed of and may obtain the protection of this Order by written advice to the parties; respective
counsel or by oral advice at the time of any deposition or similar proceeding.

27, The parties stipulate that this Court shall retain jurisdiction over them and any
person to whom Confidential Material is disclosed to the extent necessary to enforce the terms of
this Protective Order. Any party, including attorneys of record, and outside consultants and experts
retained in this action, who violates this Order, including but not limited to unauthorized disclosure
of Confidential Material or Confidential Documents, is subject to sanctions, including but not
limited to, dismissal of claims or defenses, civil contempt, damages, assessment of reasonable
expenses, including attorneys’ fees incurred by the person whose Confidential Material was
disclosed in violation of this Order, and/or any other sanction deemed appropriate by the
Court. Disclosure of confidential material in violation of this order will also entitle a party to
recover all damages proximately flowing from the violation, including attorneys’ fees expended in
the enforcement of this order. Upon an alleged violation of this Protective Order, the Court on its
own motion or on the motion of any party may grant relief as it deems appropriate in law or equity.

28. Should any provision of this Stipulation be struck or held invalid by a court of
competent jurisdiction, all remaining provisions shall remain in full force and effect.

29. The documents and information at issue do not involve the public health and safety,
a public entity, or issues important to the general public.

30. The terms of this Protective Order are subject to modification, extension or

4837-3375-9918.1 10

 
LEWIS
BRISBOIS
BISGAARD

ATTORNEYS Al LAW

eo O@ NAN BD ao F&F SO NO =

YS NY N WN NY NY NY WN NV F- FS Fe FX FP FP ESP ESeOOOOUTESES le
eo TY A wu & W]e NR =-= CO Ob BNA BH vn FF DO NH =| &

 

Case 3:19-cv-00438-LRH-CLB Document 2

limitation as may be hereinafter agreed to by the

5 Filed 12/13/19 Page 11 of 13

parties in writing or as ordered by the Court. Any

modifications, extensions or limitations agreed to in writing by the parties shall be deemed

effective pending approval by the Court.
31.

No modifications of this Protective Order or waiver of its provisions will be binding

upon the parties, unless made in writing by the parties.

Dated this 13th day of December, 2019.
LEVERTY & ASSOCIATES LAW CHTD.

/s/ Patrick R. Leverty
PATRICK R. LEVERTY

Nevada Bar No. 8840

WILLIAM R. GINN

Nevada Bar No. 6989

832 Willow Street

Reno, Nevada 89502

Attorneys for Plaintiff Ryan E. Uhlmeyer

IT IS SO ORDERED.
Dated this ( —day of December, 2019.

Dated this day of December, 2019.

LEWIS BRISBOIS BISGAARD & SMITH LLP

/s/ Mayra Salinas-Menjivar
ROBERT W. FREEMAN
Nevada Bar No. 3062
PRISCILLA L. O’BRIANT
Nevada Bar No. 10171
MAYRA SALINAS-MENJIVAR
Nevada Bar No.014607
6385 S. Rainbow Boulevard, Suite 600
Las Vegas, Nevada 89118
Attorneys for Defendants
USAA Casualty Insurance Company and
United Services Automobile Association

ORDER

~

 

NITED STATES MAGISTRATE JUDGE

4837-3375-9918.1

 

1]

 
LEWIS
BRISBOIS
BISGAARD
& SMITH LP

ATTORNEYS AT LAW

coco fF NTN BOD AN ke OD N=

Ry NY NR N NR NY NY KY KR *§ FF FF Fe OOEFeO EO SOOO eSEllUlelUlULS
eC TD A aA & |] Ne =£§ CFS © BAN De FF WH Y FF S&S

 

Case 3:19-cv-00438-LRH-CLB Document 25 Filed 12/13/19 Page 12 of 13

EXHIBIT A

 

 

 

 

 

 

ACKNOWLEDGMENT OF RECEIPT AND AGREEMENT TO
COMPLY WITH STIPULATED CONFIDENTIALITY AGREEMENT AND
PROTECTIVE ORDER
Il, , have reviewed carefully the Stipulated Confidentiality
Agreement And Protective Order (“Protective Order”) concerning the treatment of confidential or
proprietary information, or other commercially sensitive or personally sensitive information of a
non-public nature (“Confidential Material”) executed by the parties in the above-captioned case,
and its significance has been explained to me by counsel. I agree to be bound by the terms of the
Protective Order, and to treat as confidential and not to disclose Confidential Material to any
person who is not authorized to receive that information under the Protected Order. | hereby
consent to the jurisdiction of that Court for the purposes of enforcing that Protective Order.
I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
SIGNATURE
PRINTED NAME
ADDRESS
TELEPHONE NUMBER

 

4837-3375-9918.1 12

 

 
LEWIS
BRISBOIS
BISGAARD
& STH LLP

ATTORNEYS AT LAW

o Be NTN DBD rh he WD NO

NY NWN NY NY N N N NHN Nm ee le
eo tT KO uN ke eRe OUNlOlUlrlUOUlUmUlCCOClUlUDLUGN CONOR ee NOE CO

 

Case 3:19-cv-00438-LRH-CLB Document 25 Filed 12/13/19 Page 13 of 13

CERTIFICATE OF SERVICE

Pursuant to FRCP 5(b) and Section IV of the District of Nevada Electronic Filing
Procedures, I hereby certify that on the 13th day of December, 2019, I caused to be served a true
and correct copy of the foregoing STIRULATED CONFIDENTIALITY AGREEMENT AND
PROTECTIVE ORDER in Ryan E. Uhimeyer v. USAA Casualty Insurance Company et al.,
United States District Court Case No. 3:19-cv-00438-LRH-CBC, to be served via electronic service

by the U.S. District Court CM/ECF system to the parties on the Electronic Filing System.

Patrick R. Leverty, Esq.

William R. Ginn, Esq.

LEVERTY & ASSOCAITES LAW CHTD.
832 Willow Street

Reno, NV 89502

Attorneys for Plaintiff

By _/s/ Patricia Somerville
An Employee of LEWIS BRISBOIS BIGAARD
& SMITH

4837-3375-9918. 1 13

 

 
